DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed on 12/15/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-4, 9-12, 14-21 and the 35 USC 103 rejection of claim 13 have been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising an error corrector configured to generate an error value using one or more previous samples of the uncorrected angle signal; and a summation element responsive to a current sample of the uncorrected angle signal and to the error value and configured to apply the error value to the current sample of the uncorrected angle signal to generate a corrected angle signal.
Claims 2-10 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps of generating an uncorrected angle signal indicative of an angle of the magnetic field; generating an error value using one or more previous samples of the uncorrected angle signal; and applying the error value to a current sample of the uncorrected angle signal to generate a corrected angle signal.
Claims 12-20 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 21, the prior art of record neither shows nor suggests the combination of structural elements comprising means for generating an uncorrected angle signal indicative of an angle of the magnetic field; means for generating an error value using one or more previous samples of the uncorrected angle signal; and means for applying the error value to a current sample of the uncorrected angle signal to generate a corrected angle signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0274898 discloses an angle sensor system.
US PUB 2018/0216963 discloses a circuit i.e. angle and amplitude encoder circuit for detecting 
motion for e.g. gear, has encoded spatial regions corresponding to one of first group of position 
of object with respect to surface of sensor and one of second group of spacings.
US PUB 2017/0276740  discloses a magnetic field detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858